Per Curiam.

The item of five dollars for injury to an umbrella and pair of gloves was improperly allowed by the court below. Aside from the point that the plaintiff’s right to recover with respect to this property is not apparent, there was no com*786petent evidence of value to support the award. In .other respects we are not inclined to disturb the judgment.
Judgment modified by deducting the sum of five dollars therefrom, and as so modified affirmed, without costs.
Present: Beekman, P. J.; Giegerich and O’Gorman, JJ.
Judgment modified and as so modified affirmed, without costs.